Citation Nr: 1543399	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  07-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to an initial rating higher than 20 percent for a right shoulder strain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to October 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from August 2012 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC and Regional Office (RO) in St. Petersburg, Florida.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.  

In the August 2012 decision, the AMC granted service connection for a right shoulder strain and assigned an initial 20 percent disability rating, effective from October 13, 2004.  In the March 2013 decision, the RO denied the Veteran's petition to reopen a claim of service connection for residuals of a head injury as new and material evidence had not been submitted and denied entitlement to service connection for a psychiatric disability.

In October 2014, the Board remanded these matters for further development.  The Board also granted a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.

The issues of entitlement to service connection for residuals of a head injury and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since October 13, 2004, the Veteran's right shoulder strain has been manifested by pain, tenderness, instability/giving way, guarding of movement, weakness, and decreased range of shoulder motion; shoulder flexion and abduction have been to between 90 degrees and 180 degrees, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there has been no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for a right shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203, 4.73, Diagnostic Code (DC) 5304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for a higher initial rating for the service-connected right shoulder disability arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained some the Veteran's identified service treatment records, pertinent service personnel records, all available Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for his service-connected right shoulder disability.  In addition, the Veteran was afforded VA examinations to assess the severity of his right shoulder disability.

In its October 2014 remand, the Board instructed the AOJ to, among other things, obtain all relevant treatment records from the VA Medical Center in Cincinnati, Ohio (VAMC Cincinnati) dated since June 2011 and from the VA Medical Center in Gainesville, Florida (VAMC Gainesville) dated since August 2013; and afford the Veteran a VA examination to assess the severity of his service-connected right shoulder disability.

As explained above, all relevant post-service VA treatment records (including those from VAMC Cincinnati and VAMC Gainesville dated since June 2011 and August 2013, respectively) have been obtained and associated with the file.  Additionally, pertinent VA examinations were conducted in May 2015 to assess the severity of the Veteran's service-connected right shoulder disability.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  

Thus, with regard to the appeal for a higher initial rating for the service-connected right shoulder disability, the AOJ substantially complied with all of the Board's pertinent October 2014 remand instructions.  VA has no further duty to obtain any additional records, provide additional examinations, or obtain additional opinions with respect to the appeal for a higher initial rating for the service-connected right shoulder disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.   8 C.F.R. §§ 4.1, 4.2, 4.10. 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.73, DC 5304 as an injury to the Muscle Group IV, the intrinsic muscles of the shoulder girdle which include the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis muscles.  The functions of these muscles are stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket, abduction, and outward and inward rotation of the arm.  38 C.F.R. § 4.73 , DC 5304. 

Under DC 5304, the following ratings apply for the dominant extremity: a 20 percent rating is warranted for moderately severe injury and a 30 percent rating is warranted for severe injury.  Id.

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56 . The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a)  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(c)  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d)  Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(3)  Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.
(4)  Severe disability of muscles--(i)  Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii)  History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii)  Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A)  X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B)  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C)  Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D)  Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F)  Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G)  Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Under 38 C.F.R. § 4.71a, DC 5201, the following ratings apply to limitation of motion of the major extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level; a 30 percent rating is warranted when arm motion is limited to midway between the side and shoulder level; and a 40 percent rating is warranted when arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a , DC 5201.
The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71 , Plate I (2015).

In this case, service treatment records indicate that the Veteran was hospitalized and treated for, among other things, right shoulder pain after being struck by an automobile in March 1965.  Examination revealed a right shoulder contusion with an avulsion laceration over the scapular region.  He was primarily treated for a left leg fracture during the hospitalization, was discharged after 8 days of treatment, and was diagnosed as having a laceration wound of the right scapular region.

A February 2005 VA examination report reveals that there were no obvious deformities, soft tissue swelling, increased warmth, pain, tenderness, or discomfort over the right shoulder girdle.  Also, there was no pain, tenderness, or discomfort over the rotator cuff area, the bicipital tendon region, or the acromioclavicular joint.  There was full range of motion of the right shoulder and there was no discomfort or pain.  Right shoulder muscle strength was normal (5/5) and there was no unilateral atrophy.

During an October 2010 Board hearing and a March 2011 VA examination the Veteran reported that he was right hand dominant and that he experienced difficulty lifting due to right shoulder pain.  The pain was located in the trapezius muscles and scapular area, some of the shoulder pain radiated from the cervical spine area, and the Veteran took medications to alleviate his symptoms.  There was also instability and giving way of the right shoulder, but there was no stiffness, locking, weakness, heat, redness, dislocation, or recurrent subluxation.  The Veteran did not have inflammatory arthritis or constitutional symptoms of inflammatory arthritis and he did not use any prosthesis or assistive devices.

Examination of the right shoulder revealed that there was instability and guarding of movement of the shoulder, but there was no tenderness or joint effusion.  The ranges of motion of the shoulder were recorded as being forward flexion and abduction both to 180 degrees and internal and external rotation both to 90 degrees.  There was no pain or stiffness associated with the ranges of motion and the Veteran was able to perform three repetitions of motion "quite rapidly" without any changes in the ranges of motion.  Also, there was no evidence of any increased weakness, pain, fatigability, or incoordination after repetitive motion.  Muscle strength generally remained normal (5/5) during all ranges of motion, but strength associated with right shoulder extension was impaired (3/5) both before and after repetitive motion as a result of the deficiency of the right infraspinatus muscle.  X-rays revealed mild to moderate degenerative changes of the acromioclavicular joint.  The Veteran was diagnosed as having a right shoulder strain as a result of right infraspinatus muscle deficiency.

The report of a March 2011 VA scars examination indicates that the Veteran reported some weakness on extension of the right shoulder as a result of some deficiency of the right infraspinatus muscle.  There was no pain in the area of the right scapular avulsion fracture or in the underlying right infraspinatus muscle.  Examination revealed that there was a cutaneous scar in the inferior scapular area over the infraspinatus muscle.  The scar measured approximately 4 centimeters transverse by 0.5 centimeters wide and it was wide, flat, normally pigmented, and nontender.  There was some generalized flattening of the area due to loss of approximately 1/3 of the substance of the infraspinatus muscle as a result of blunt trauma and the scar was deep in that there was some loss of substance of the right infraspinatus muscle.  However, there was no absence of any subcutaneous fat, there was no pain in the scar or the underlying infraspinatus muscle, the scar was stable, there was no adherence of the scar to underlying connective tissue, the texture of the skin of the scar was normal, the scar represented approximately 2 centimeters of unexposed surface area, and there was no inflammation, edema, or cheloid formation.  There was some limitation of right shoulder extension by approximately 1/3 when compared to the left shoulder, but no painful motion was objectively noted and ranges of shoulder motion were unchanged following repetitive use without pain, fatigue, weakness, or incoordination.  The Veteran was diagnosed as having an avulsion fracture with approximately 1/3 loss of the underlying infraspinatus muscle.

A January 2013 VA examination report reveals that the Veteran reportedly did not experience any flare ups of right shoulder symptoms.  The ranges of right shoulder motion were recorded as being flexion and abduction both to 180 degrees and internal and external rotation both to 90 degrees with no objective evidence of painful motion.  The ranges of motion remained the same following 3 repetitions of the ranges of motion and there was no functional loss or functional impairment of the shoulder and arm (including due to weakened movement, excess fatigability, incoordination, or pain on movement).  There was localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the right shoulder, but there was no guarding, muscle strength associated with abduction and flexion was normal (5/5), there was no ankylosis, and all tests for rotator cuff conditions were normal.  

Furthermore, there was no history of mechanical symptoms or recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, the crank apprehension and relocation test was negative, there was no acromioclavicular joint condition or any other impairment of the clavicle or scapula, there was no tenderness on palpation of the acromioclavicular joint, and cross-body adduction testing was negative.  The Veteran had not undergone any total shoulder joint replacement or any other shoulder surgery and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  
A diagnosis of a right shoulder strain was provided.  The examiner who conducted the January 2013 examination indicated that the Veteran's subjective complaints during the examination appeared to be out of proportion to the objective examination findings.

VA treatment records dated in July 2014 and February 2015 include reports of right shoulder pain.  An examination revealed that there was right acromioclavicular joint tenderness.  The Veteran was diagnosed as having right shoulder pain

The report of a May 2015 VA shoulder examination indicates that the Veteran did not report any flare ups of right shoulder symptoms or any functional loss or functional impairment associated with his right shoulder disability.  Examination revealed that there was no evidence of pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the shoulder joint or associated soft tissue, or objective evidence of crepitus.  The ranges of right shoulder motion were recorded as being flexion, abduction, and internal and external rotation all to 90 degrees with pain at 90 degrees.  The Veteran was unable to perform repetitive use testing with at least 3 repetitions and he was not being examined immediately after repetitive use over time.  The examiner explained that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Also, the examiner was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time without resort to mere speculation.

Moreover, muscle strength associated with shoulder flexion and abduction was normal (5/5), there was no muscle atrophy or ankylosis, there were no rotator cuff conditions, and there was no shoulder instability, dislocation, or labral pathology.  Also, there were no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint conditions, there was no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus, there was no malunion of the humerus with moderate or marked deformity, and there was no humerus condition affecting the range of shoulder motion.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran did not use any assistive devices and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed shoulder arthritis.  The Veteran was diagnosed as having right shoulder degenerative joint disease.

A May 2015 VA muscle injury examination report reflects that the Veteran reported that he had been told by a compensation and pension doctor that "2/3 of the muscle in [his] shoulder [was] missing."  The Veteran did not know where or which muscles were affecting his arm.  He claimed that he could not lift his right shoulder as high as the left one, however he used his right arm extensively as he spoke to make points and kept his left arm at his side.  He reported that he did not experience any pain, loss of strength, or loss of right arm function.  He did not have any penetrating or non-penetrating muscle injury and did not have any history of an injury to the muscle group of the shoulder girdle or arm.  

Examination revealed that there were no scars, fascial defects, or evidence of fascial defects associated with any muscle injuries and that the Veteran did not experience any cardinal signs or symptoms attributable to a muscle injury.  Muscle strength was normal (5/5), there was good arm rotation, there was no muscle atrophy, and the Veteran did not use any assistive devices.  There was a small scar at the medio-superior aspect of the right trapezius muscle, but no defect was present and there was no tenderness, erythema, or frailing of the right scapular area.  There was no impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis and there were no other pertinent physical findings, complications, conditions, signs, or symptoms. Overall, the examiner concluded that there was no objective evidence of any infraspinatus muscle defect.  The Veteran was diagnosed as having a right shoulder muscle injury.

A May 2015 VA scars examination report indicates that there was a non-tender, linear, flat, and well-healed scar at the right superior medial aspect of the trapezius muscle which measured 5 centimeters in size.  This scar was not painful or unstable and did not result in any limitation of function.  There were no other pertinent physical findings, complications, signs, or symptoms.  A diagnosis of a well healed scar was provided.

The above evidence reflects that there is a right shoulder disability with pain, tenderness, instability/giving way, guarding of movement, muscle weakness, and limitation of shoulder motion.  Overall, the Board finds that the symptoms of the Veteran's right shoulder disability most closely approximate the criteria for a moderately severe muscle injury under DC 5304 (equivalent to a 20 percent rating) during the entire claim period.  Specifically, his shoulder injury in service involved a contusion with an avulsion laceration due to being hit by an automobile and there was no fracture, through and through or deep penetrating wound, debridement, infection, sloughing of parts, or intermuscular binding or scarring.  He was only hospitalized for 8 days in service (and he was primarily treated for a left leg fracture during that time) and the only cardinal sign/symptom of muscle disability during the claim period has been occasional muscle weakness.  Moreover, there is no evidence of ragged, depressed, or adherent scars, soft flabby muscles, abnormal swelling or hardening of muscles in contraction, x-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, impaired endurance, muscle induration, or impaired coordinated movements.

Muscle strength associated with shoulder extension was 3/5 due to deficiency of the right infraspinatus muscle during the March 2011 VA examination.  However, muscle strength was otherwise normal (5/5) during the remainder of the claim period (including during the most recent VA examination in May 2015).  In light of the fact that the impaired muscle strength during the March 2011 examination was only described as 3/5 and the fact that muscle strength was otherwise normal during all other objective examinations, the Board finds that testing of right shoulder strength has not indicated severe impairment of function.

Moreover, the report of the March 2011 VA scars examination reveals that there was loss of approximately 1/3 of the substance of the infraspinatus muscle as a result of blunt trauma and that there was a deep right shoulder scar in that there was some loss of substance of the right infraspinatus muscle.  There was no absence of any subcutaneous fat.  Despite this finding of loss of muscle substance, the overall symptoms of the Veteran's right shoulder disability most closely approximate the criteria for a 20 percent rating under DC 5304 (indicative of no more than moderately severe muscle injury) in light of the absence of many of the other symptoms of severe muscle injury and the fact that there is no significant functional impairment of the shoulder.  Also, there is no evidence of impairment of any muscle group other than group IV so as to warrant a rating higher than 20 percent.

Hence, an initial rating higher than 20 percent for a right shoulder strain under DC 5304 is not warranted at any time since the effective date of service connection.  38 U.S.C.A. § 1151, 5107(b); 38 C.F.R. §§ 4.7, 4.56, 4.73, DC 5304. 

As for limitation of shoulder motion, the Veteran has been able to perform shoulder flexion and abduction both to between 90 degrees (shoulder level) and 180 degrees and internal and external rotation both to 90 degrees.  There was no pain associated with the ranges of motion during the March 2011 and January 2013 VA examinations and pain only started at the end points of motion during the May 2015 examination (i.e., 90 degrees).  There were no changes in the ranges of shoulder motion after repetitive use during the March 2011 and January 2013 examinations, the examiner who conducted the March 2011 examination indicated that there was no increased weakness, pain, fatigability, or incoordination after repetitive use, and the examiner who conducted the January 2013 examination specified that there was no functional loss or functional impairment of the shoulder (including due to weakened movement, excess fatigability, incoordination, or pain on movement).  Although the Veteran was unable to perform repetitive motions during the May 2015 examination, he did not report any functional loss or functional impairment of his shoulder during that examination and the examiner was unable to state without resorting to speculation whether pain, weakness, fatigability, or incoordination limited the functional ability of the shoulder with repeated use over time.  The Veteran specified during the May 2015 VA muscle injury examination that he did not experience any pain, loss of strength, or loss of right arm function.  Additionally, the Veteran has not reported any flare ups of right shoulder symptoms during the claim period.

Thus, even considering the Veteran's reports (including the evidence of occasional pain and weakness), the objective findings during the March 2011, January 2013, and May 2015 VA examinations indicate that his right shoulder symptoms are not so disabling to actually or effectively result in limitation of arm motion to midway between side and shoulder level (i.e., 45 degrees), the requirement for the next higher percentage rating based on limitation of motion of the arm of the major extremity without evidence of ankylosis (i.e., a 30 percent rating) under DC 5201.  See 38 C.F.R. § 4.71a , DC 5201.  Assigning a separate evaluation for limitation of motion of the shoulder is not warranted as DC 5304 contemplates limitation of motion, including rotation and abduction of the shoulder joint.  See 38 C.F.R. § 4.14 (2014) (The evaluation of the same disability under various diagnoses is to be avoided).   

Also, there has been no evidence of any shoulder ankylosis at any time since the effective date of service connection.  Hence, a higher rating is not warranted during the claim period on the basis of this impairment.

In light of the above findings, an initial rating higher than 20 percent for the service-connected right shoulder strain is not warranted at any time since the effective date of service connection and the appeal as to this issue is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.56, 4.71a, DCs 5200-5203, 4.73, DC 5304.

There is evidence of scarring associated with the Veteran's service-connected right shoulder disability.  The rating criteria for scars were revised during the course of the claim period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim of service connection for a right shoulder disability was received in October 2004, the 2008 amendments are not applicable in this instance.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118 , DCs 7800-7805 (2004).

In this case, the right shoulder scarring does not involve the head, face, or neck, there is no evidence that such scarring causes any limitation of motion or function, the scarring does not affect an area exceeding at least 6 square inches, and there is no evidence that the scarring is unstable or painful.  Hence, a separate compensable rating for right shoulder scarring is not warranted at any time since the effective date of service connection.


Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's right shoulder disability are contemplated by the appropriate rating criteria as set forth above.  Specifically, his right shoulder symptoms are all contemplated by DCs 5201 and 5304 in that these diagnostic codes provide ratings based upon the extent to which all of the reported right shoulder symptoms (including symptoms associated with muscle injury) cause overall limitation of motion and function of the shoulder.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) .

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating higher than 20 percent for a right shoulder strain is denied.


REMAND

The Veteran contends that he has a current psychiatric disability which is either directly related to service or is secondary to his service-connected disabilities.  A November 2013 VA psychiatric examination report includes an opinion that the Veteran's current psychiatric disability (diagnosed as dementia not otherwise specified (NOS)) was not caused by or a result of his service-connected disabilities.  The examiner who provided this opinion essentially explained that the only rationale for the opinion was that "a nervous condition is not a DSM-IV diagnosis" and that the Veteran exhibited signs of dementia.  The examiner did not otherwise explain why the diagnosed dementia was not caused by the Veteran's service-connected disabilities.  

The November 2013 examiner also opined that there was no sign of aggravation of the Veteran's diagnosed psychiatric disability due to service-connected disabilities.  This opinion is insufficient, however, because no specific explanation or rationale was provided for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

A second VA psychiatric examination was conducted in May 2015 and the Veteran was diagnosed as having unspecified depressive disorder and unspecified neurocognitive disorder.  The psychologist who conducted the examination opined that it was not likely ("less likely as not") that the Veteran's depressive disorder or unspecified neurocognitive disorder had its onset during service, had its onset in the year immediately following service, was related to the Veteran's reported head injury in service due to being hit by a motor vehicle, or was otherwise the result of a disease or injury in service.  In support of this opinion, the examiner cited a February 2010 neuropsychological evaluation which indicated that the Veteran had "multiple risk factors that would predispose him to cognitive decline as he aged."  One of these risk factors was identified as being a head injury in 1965.

Thus, although the May 2015 examiner opined that the Veteran's psychiatric disability was not likely related to service (including his head injury in service), the rationale which was provided identifies the Veteran's in-service head injury as being a potential risk factor for the development of his cognitive decline.

In light of the fact that an adequate opinion has not been obtained as to whether the Veteran's claimed psychiatric disability was caused or aggravated by a service-connected disability and the inconsistency between the May 2015 opinion and the rationale which accompanies that opinion, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current psychiatric disability.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) .

A June 2015 VA mental health case manager note indicates that the Veteran was scheduled for additional VA psychiatric treatment in 6 weeks.  There are no more recent VA treatment records in the file.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated VA records of treatment, to specifically include all records from the North Florida/South Georgia Veterans Health System (including from the VA community based outpatient clinic in St. Augustine, Florida) dated from June 2015 through the present, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the May 2015 VA psychiatric examination to review all relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current psychiatric disability.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since January 2007 including, but not limited to, dementia NOS, depression, bipolar, mood disorder, and neurocognitive disorder), the opinion provider shall answer all of the following questions.

(a)  Is it is at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported head injury in service due to being hit by a motor vehicle, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric  disability was caused by any or all of the Veteran's service-connected disabilities (i.e., right total knee arthroplasty; left total knee arthroplasty; a right shoulder strain; right ankle degenerative joint disease; a thoracolumbar strain; a cervical strain; a left ankle strain and weakness; and residuals of a fracture of the right ring finger)?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability was aggravated by any or all of the Veteran's service-connected disabilities (i.e., right total knee arthroplasty; left total knee arthroplasty; a right shoulder strain; right ankle degenerative joint disease; a thoracolumbar strain; a cervical strain; a left ankle strain and weakness; and residuals of a fracture of the right ring finger)?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on any psychiatric disability diagnosed since January 2007 (including, but not limited to, dementia NOS, depression, bipolar, mood disorder, and neurocognitive disorder), the Veteran's reported head injury in service when he was hit by a motor vehicle, the April 1965 record of treatment for contusions of the occipital area, and the Veteran's reports of a continuity of symptomatology (e.g., memory loss and fatigue) in the years since service.  

The opinion provider must provide reasons for each opinion given.

If the May 2015 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA psychiatric examination to obtain the necessary opinions.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


